            Case 2:20-mc-00057-KJM-DB Document 16 Filed 12/22/20 Page 1 of 3



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8

 9                                IN THE UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11

12   UNITED STATES OF AMERICA,                       2:20-MC-00057-KJM-DB
13                  Plaintiff,
                                                     STIPULATION AND ORDER EXTENDING TIME
14          v.                                       FOR FILING A COMPLAINT FOR FORFEITURE
                                                     AND/OR TO OBTAIN AN INDICTMENT
15   APPROXIMATELY $39,500.00 IN                     ALLEGING FORFEITURE
     U.S. CURRENCY,
16
                    Defendant.
17

18          It is hereby stipulated by and between the United States of America and potential claimant Courtney
19 Esterine (“claimant”), by and through their respective counsel, as follows:

20          1.      On or about December 24, 2019, claimant filed a claim in the administrative forfeiture
21 proceeding with the Drug Enforcement Administration (“DEA”) with respect to the Approximately

22 $39,500.00 in U.S. Currency (hereafter “defendant currency”), which was seized on October 15, 2019.

23          2.      The DEA has sent the written notice of intent to forfeit required by 18 U.S.C. § 983(a)(1)(A)
24 to all known interested parties. The time has expired for any person to file a claim to the defendant currency

25 under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant has filed a claim to the defendant

26 currency as required by law in the administrative forfeiture proceeding.

27          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant currency
                                                         1
                                                                                Stipulation and Order to Extend Time
            Case 2:20-mc-00057-KJM-DB Document 16 Filed 12/22/20 Page 2 of 3



 1 is subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

 2 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

 3 That deadline was March 23, 2020.

 4          4.      By Stipulation and Order filed March 20, 2020, the parties stipulated to extend to June 22,

 5 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 6 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 7 forfeiture.

 8          5.      By Stipulation and Order filed June 24, 2020, the parties stipulated to extend to August 21,

 9 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

10 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

11 forfeiture.

12          6.      By Stipulation and Order filed August 18, 2020, the parties stipulated to extend to

13 September 21, 2020, the time in which the United States is required to file a civil complaint for forfeiture

14 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject

15 to forfeiture.

16          7.      By Stipulation and Order filed September 18, 2020, the parties stipulated to extend to

17 October 21, 2020, the time in which the United States is required to file a civil complaint for forfeiture

18 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject

19 to forfeiture.

20          8.      By Stipulation and Order filed October 20, 2020, the parties stipulated to extend to

21 November 20, 2020, the time in which the United States is required to file a civil complaint for forfeiture

22 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject

23 to forfeiture.

24          9.      By Stipulation and Order filed November 23, 2020, the parties stipulated to extend to

25 December 20, 2020, the time in which the United States is required to file a civil complaint for forfeiture

26 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject

27 to forfeiture.

28 ///
                                                         2
                                                                               Stipulation and Order to Extend Time
            Case 2:20-mc-00057-KJM-DB Document 16 Filed 12/22/20 Page 3 of 3



 1          10.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to January

 2 19, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

 3 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 4 forfeiture.

 5          11.      Accordingly, the parties agree that the deadline by which the United States shall be required

 6 to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment alleging that

 7 the defendant currency is subject to forfeiture shall be extended to January 19, 2021.

 8 Dated:        12/17/20                                  McGREGOR W. SCOTT
                                                           United States Attorney
 9
                                                   By:     /s/ Kevin C. Khasigian
10                                                         KEVIN C. KHASIGIAN
                                                           Assistant U.S. Attorney
11

12

13 Dated:        12/17/20                                  /s/ Peter S. Herrick
                                                           PETER S. HERRICK
14                                                         Attorney for potential claimant
                                                           Courtney Esterine
15                                                         (Signature authorized by email)
16

17

18          IT IS SO ORDERED.

19 Dated: December 20, 2020.

20

21

22

23

24

25

26

27

28
                                                           3
                                                                                 Stipulation and Order to Extend Time
